Title: To Thomas Jefferson from Thomas Pinckney, 19 March 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 19 March 1793

Finding Captn. Loxley still detained I avail myself of the opportunity thereby afforded, to inform you that I have received the paper concerning which I was sollicitous from Mr. Morris, to whom it had been sent by mistake, and that I shall observe the directions contained in your favor of the 1st. Jany. I am happy to find that circumstances have not occasioned the detention of this paper to be attended with any inconveniencies, nor is it probable from present appearances that it would have been the case for some time to come. I have the honor to be with great respect Dear Sir Your faithful and most obedient Servant

Thomas Pinckney


Gardner has no transports nor troops with him nor can any be spared from hence yet.
